DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive of any error in the below rejection(s).  In particular, the terminal disclaimer filed January 6, 2021 has not been accepted for the reasons set forth below and thus the ODP rejection remains proper.  

Terminal Disclaimer
The terminal disclaimer filed on January 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,675,861 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic 
Note:  Power of Attorney can be given to a customer number, wherein all practitioners listed under the customer number have Power of Attorney.  If Power of Attorney is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having established that the representative is a party authorized to act on behalf of the applicant.  
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,675,861 B2 (hereafter referred to as US ‘861).  
Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass an apparatus for printing onto cylindrical structures comprising a plurality of inkers each comprising a print cylinder, a blanket device comprising a plurality of blankets, a transporter for transporting the cylindrical structures into and out of 
With respect to claim 1, note claims 1-2 of US ‘861.
With respect to claim 2, note claim 3 of US ‘861.
With respect to claim 3, note claim 4 of US ‘861.
With respect to claim 4, note claim 5 of US ‘861.
With respect to claim 5, note claim 6 of US ‘861.
With respect to claim 6, note claim 7 of US ‘861.
With respect to claim 7, note claim 8 of US ‘861.
With respect to claim 8, note claim 9 of US ‘861.
With respect to claim 9, note claim 10 of US ‘861.
With respect to claim 10, note claim 11 of US ‘861.
With respect to claims 12-15, note claims 6 and 15 of US ‘861.
With respect to claims 16-20, note claims 8-10 of US ‘861. 
With respect to claim 22, note claim 12 of US ‘861.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 11, 2021